Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/11/2022 has been entered. 

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael W. Zimmerman, Reg. No. 57,993 on 06/02/2022.

The following claims have been amended: 
This listing of claim will replace all prior versions and listings of claims in the application:

1. (Currently Amended) An apparatus to manage application properties of an application for deployment in an application deployment environment of a cloud computing provider, the apparatus comprising: 
at least one memory; 
instructions in the apparatus; and 
processor circuitry to execute the instructions to:
store data including an application component that provides a logical template of an application, the application component including a plurality of initial application component properties associated with the application; 
apply a deployment approval policy to the application component that provides a logical template of the application;
select from among the plurality of initial application component properties associated with the application a selected initial application component property based on the deployment approval policy;
generate an initial application component approval proposal to deploy a virtual machine, the initial application component approval proposal proposing approval of one of the initial application component properties including an initial virtual machine naming property, an initial virtual machine addressing property, and an initial virtual machine allocation property; 
store, using a data structure having a variable-length element, the initial application component approval proposal;
publish a first deployment approval event notification via a selected 
process the initial application component approval proposal into a processed application component approval proposal; 
store, using the data structure having the variable-length element, the processed application component approval proposal; and
reply, in response to the initial application component approval proposal being processed, a second deployment approval event notification including the initial application component approval proposal using the approval provisioning topic associated with the first deployment approval event notification. 

2-4. (Cancelled) 

5. (Previously Presented) The apparatus as defined in claim 1, wherein the initial application component approval proposal includes at least one of:
an initial virtual machine naming approval proposal,
an initial virtual machine addressing approval proposal; and
an initial virtual machine resource allocation approval proposal.

6. (Previously Presented) The apparatus as defined in claim 1, wherein the processor circuitry is to execute the instructions to generate the first deployment approval event notification in response to a deployment approval event record that records deployment approval event information about a deployment approval event occurrence, the first deployment approval event notification including a first approval payload, the first approval payload including the initial application component approval proposal.

7. (Previously Presented) The apparatus as defined in claim 6, wherein the processor circuitry is to execute the instructions to consume the first deployment approval event notification.

8. (Previously Presented) The apparatus as defined in claim 6, wherein the processor circuitry is to execute the instructions to publish the first deployment approval event notification to in response to consuming the first deployment approval event notification.

9. (Cancelled)

10. (Previously Presented) The apparatus as defined in claim 1, wherein the processor circuitry is to execute the instructions to:
process a deployment approval workflow. 

11-19 (Cancelled)

20. (Previously Presented) The apparatus as defined in claim 6, wherein the processor circuitry is to execute the instructions to determine approval of one of the initial
application component properties based upon the processed application component approval proposal.

21. (Currently Amended) A method of managing application properties of an application for deployment in an application deployment environment of a cloud computing provider, the method comprising:
applying, by executing an instruction with at least one processor, a deployment approval policy to an application component that provides a logical template of the application, the application component including a plurality of initial application component properties associated with the application;
selecting, by executing an instruction with the at least one processor, a selected initial application component property based on the deployment approval policy;
generating, by executing an instruction with the at least one processor, an initial application component approval proposal to deploy a virtual machine proposing approval of the selected initial application component property including an initial virtual machine naming property, an initial virtual machine addressing property, and an initial virtual machine allocation property;
storing, by executing an instruction with the at least one processor, using a data structure having a variable-length element, the initial application component approval proposal;
publishing, by executing an instruction with the at least one processor, a first deployment approval event notification via a selected 
processing the initial application component approval proposal into a processed application component approval proposal;
storing, by executing an instruction with the at least one processor, using the data structure having the variable-length element, the processed application component approval proposal; and
replying, in response to the initial application component approval proposal being processed, by executing an instruction with the at least one processor, a second deployment approval event notification including the initial application component
approval proposal using the approval provisioning topic associated with the first deployment approval event notification. 

22-24 (Cancelled)

25. (Previously Presented) The method as defined in claim 21, wherein the initial application component approval proposal includes at least one of:
an initial virtual machine naming approval proposal;
an initial virtual machine addressing approval proposal; and
an initial virtual machine resource allocation approval proposal.

26. (Previously Presented) The method as defined in claim 21, further including generating the first deployment approval event notification that includes a first approval payload, the first approval payload including the initial application component approval proposal.

27. (Previously Presented) The method as defined in claim 26, wherein the generating of the first deployment approval event notification is in response to a deployment approval event record that records deployment approval information about a deployment approval event occurrence.

28. (Previously Presented) The method as defined in claim 27, further including consuming the first deployment approval event notification from a deployment approval manager at a deployment event broker.

29. (Previously Presented) The method as defined in claim 28, wherein the approval provisioning topic is a pre-approval provisioning topic, and further including publishing the first deployment approval event notification from the pre-approval provisioning topic of the deployment event broker to an extensible approval service.

30. (Previously Presented) The method as defined in claim 29, wherein the extensible approval service includes a plugin to facilitate extensibility of the extensible approval service. 

31-39 (Cancelled) 

40. (Previously Presented) The method as defined in claim 28, further including replying back from the deployment event broker to a deployment approval manager with the second deployment approval event notification including a second approval payload, the second approval payload including the processed application component approval proposal.


41. (Previously Presented) The method as defined in claim 27, further including determining approval of one of the initial application component properties based upon the processed application component approval proposal.

42. (Currently Amended) A non-transitory computer-readable storage medium comprising machine readable instructions to manage application properties of an application for deployment in an application deployment environment of a cloud computing provider, the instructions, when executed, cause a logic circuit to at least:
apply a deployment approval policy to an application component that provides a logical template of an application to be deployed in an application deployment environment of a cloud computing provider, the application component including a plurality of initial application component properties associated with the application;
select from among the plurality of initial application component properties a selected initial application component property based on the deployment approval policy; 
generate an initial application component approval proposal to deploy a virtual machine from the selected initial application component property including an initial virtual machine naming property, an initial virtual machine addressing property, and an initial virtual machine allocation property; 
store, using a data structure having a variable-length element, the initial application component approval proposal; 
publish a first deployment approval event notification via a selected 
process the initial application component approval proposal into a processed application component approval proposal;
store, using the data structure having the variable-length element, the processed application component approval proposal; and
reply, in response to the initial application component approval proposal being processed, a second deployment approval event notification including the initial application component approval proposal using the approval provisioning topic associated with the first deployment approval event notification.

43. (Currently Amended) The non-transitory computer-readable storage medium as defined in claim 42, wherein:
the selected initial application component property is a plurality of selected initial application properties; and
the instructions to cause the logic circuit to generate the initial application component approval proposal are to cause the logic circuit to generate the initial application component approval proposal from the plurality of selected initial application component properties.

44. (Currently Amended) The non-transitory computer-readable storage medium as defined in claim 42, wherein:
the selected initial application component property is a first selected grouping of initial application component properties; and
the instructions to cause the logic circuit to generate the initial application component approval proposal are to cause the logic circuit to generate the initial application component approval proposal from the first selected grouping of initial application component properties.

45. (Currently Amended) The non-transitory computer-readable storage medium as defined in claim 42, wherein the instructions are to cause the logic circuit to generate the
first deployment approval event notification including a first approval payload, the first approval payload including the initial application component approval proposal.

46. (Currently Amended) The non-transitory computer-readable storage medium as defined in claim 45, wherein the instructions are to cause the logic circuit to publish the first deployment approval event notification from the approval provisioning topic of a deployment event broker.

47. (Currently Amended) The non-transitory computer-readable storage medium as defined in claim 42, wherein the instructions are to cause the logic circuit to process the initial application component approval proposal into the processed application component approval proposal.

48. (Currently Amended) The non-transitory computer-readable storage medium as defined in claim 47, wherein the instructions are to cause the logic circuit to reply back from a deployment event broker to a deployment approval manager with the second deployment approval event notification including a second approval payload, the second approval payload including the processed application component approval proposal.

49. (Currently Amended) The non-transitory computer-readable storage medium as defined in claim 48, wherein the instructions are to cause the logic circuit to determine approval of one of the initial application component properties based upon the processed application component approval proposal.
	

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLY W. HUARACHA whose telephone number is (571)270-55105510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195